Citation Nr: 0409506	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  97-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  What evaluation is warranted for mild degenerative changes of 
the right shoulder from August 3, 2000?

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from March 2, 1993? 

4.  Entitlement to an increased evaluation for migraine headaches, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for cervical spine 
derangement with limitation of motion, currently evaluated as 20 
percent disabling.

6.  Entitlement to an effective date prior to March 27, 2000, for 
service connection for migraine headaches.

7.  Whether an October 1972 rating decision that granted service 
connection for cervical strain with headaches and assigned a 
single combined 10 percent rating should be revised on the basis 
of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 1971 
and from April 1978 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D. C. 
and a June 1999 rating decision of the Baltimore RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the instructions 
below VA will notify you of the further action required on your 
part. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  VA has since promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Act and implementing 
regulations include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).   

Although correspondence dated in April and June 2001 notified the 
veteran of the VCAA, the contents of the documents fail to provide 
complete notice.  The veteran was notified of what information and 
evidence the Secretary would seek to obtain and what evidence and 
information the veteran would obtain.  He was not, however, asked 
to submit any evidence in his possession that pertained to his 
claim.  38 U.S.C.A. § 5103(a).  Furthermore, despite the fact that 
the pending claims involve the proper rating for service-connected 
disabilities, as well as potentially a claim of entitlement to an 
earlier effective date for a service connected disorder, the RO's 
letter only addressed entitlement to service connection.  As a 
result, the veteran was not specifically informed of what evidence 
was needed to substantiate all of his claims.  Id.  

VCAA compliance is a necessary part of the claims process, 
particularly in light of 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159 (requiring notice and development under the VCAA prior to 
initial RO review).  Based on the foregoing, notice must be 
provided, as outlined above, and appropriate development 
undertaken.  Although VCAA notice could not have been provided 
prior to initial review by the agency of original jurisdiction, in 
light of a recent decision of the United States Court of Appeals 
for Veterans Claims (Court), the RO must address whether the 
veteran has been prejudiced by VA's failure to follow the 
chronological sequence of events outlined in these laws.

With regard to development, based on an April 2000 statement of 
the case, it appears as though the veteran's PTSD was only 
considered relative to regulations in effect as of November 7, 
1996.  Since this initial award was the result of a claim received 
in March 1993, the claim should have been considered under the 
older rating criteria, as well.  

The Board notes that the veteran is in disagreement with the 
initial evaluation assigned for PTSD, and his right shoulder 
disorder.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court recognized a distinction between the veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (as in this case) and a claim for an 
increased rating for a previously service-connected disability.  
In line with Fenderson, the RO assigned a 50 percent rating from 
August 3, 2000, in a March 2002 rating decision.  Since there was 
no discussion or notice to the veteran of the earlier criteria for 
both time periods, the RO will have an opportunity to do so on 
remand.

The most recent VA examination of the spine was in August 2000.  
Since more than three years have passed since that examination, it 
is entirely possible that the report is no longer an accurate 
reflection of the veteran's neck disability.  Furthermore, a new 
general rating formula for evaluating diseases and injuries of the 
spine became effective September 26, 2003.  Since the veteran's 
disability could potentially warrant a higher rating under the new 
formula, and since the RO has not had the opportunity to consider 
the claim in light of the recent regulatory change, further 
development is in order.

The Board notes that a November 2001 rating decision granted 
service connection for migraine headaches.  The veteran and his 
representative expressed disagreement in November 2002 with the 
effective date and rating for headaches.  In addition, a March 
2002 rating decision granted service connection for mild 
degenerative changes in the right shoulder, assigning a 
noncompensable rating, and denied service connection for mild 
degenerative joint disease of the left shoulder.  The veteran also 
expressed his disagreement with the rating assigned to the right 
shoulder disability and denial of the claim for the left shoulder 
disorder.

In cases such as this when a notice of disagreement has been 
received, the appellate process has commenced and the veteran is 
entitled to a statement of the case on the issue.  Pond v. West, 
12 Vet. App, 341, 347 (1999); Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, while the Board does not have jurisdiction 
to decide these issues on the merits, they are remanded to the RO 
for additional action.

The veteran alleged that the RO committed clear and unmistakable 
error in an October 1972 rating decision that subsumed headaches 
with cervical strain in the grant of service connection.  The RO 
adjudicated the issue of CUE and included a discussion of that 
decision in a June 1999 Supplemental Statement of the Case (SSOC).  
The Board notes that inclusion of a new issue in a SSOC was 
permissible prior to a revision in the regulation that prohibited 
the use of a SSOC to announce decisions not previously addressed 
in a statement of the case (SOC).  See 38 C.F.R. § 19.31 (2001), 
(2002).  The revision came into effect on February 22, 2002; 
therefore, it is not applicable since the SSOC preceded the 
change.  

Pursuant to 38 C.F.R. § 19.28 (2003), a claimant will be furnished 
a SOC after a timely filed notice of disagreement has been 
received.  A SOC must contain a summary of the applicable laws and 
regulations, and a discussion of how such laws and regulations 
affect the determination.  38 C.F.R. § 19.29 (2003).  In the 
present case, the veteran was furnished a SSOC after the NOD was 
received.  The June 1999 SSOC contained most of the information 
required for a SOC, however, it did not contain the laws and 
regulations relative to a CUE claim.  In light of the foregoing, 
the veteran must be provided the omitted laws and regulations.

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The veteran should also be asked to identify all VA and non-VA 
healthcare providers that have treated him for PTSD and cervical 
spine derangement since January 2001.  Obtain records from each 
healthcare provider the veteran identifies for association with 
the claims folder.  All attempts to procure records should be 
documented in the file.  If the RO cannot obtain records 
identified by the veteran, a written notation to that effect 
should be placed in the file.  The veteran and his representative 
are to be notified of unsuccessful efforts in this regard.

2.  The RO must review the claims files and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A are fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio.  Compliance requires that once 
a substantially completed claim has been received, the veteran be 
notified, by letter, of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  A general form letter that 
does not address the specifics of the case is not acceptable.  The 
RO must indicate which specific portion of that information and 
evidence, if any, is to be provided by the claimant, and which 
specific portion, if any, the Secretary will attempt to obtain on 
his behalf for each claim.  After the veteran and his 
representative have been given notice as required by 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159; Quartuccio; they should be given the 
opportunity to respond. 

3.  After the above development has been completed, to the extent 
possible, the veteran should be afforded psychiatric and 
orthopedic examinations to determine the nature and severity of 
his PTSD, and cervical spine derangement.  The claims folders and 
a complete copy of this remand must be made available to the 
physicians for review in conjunction with the examinations.  A 
notation to the effect that the records were reviewed should be 
included in the examination reports.  

Psychological testing should be ordered if deemed necessary by the 
psychiatrist.  A complete history as well as all subjective 
complaints and objective findings must be reported in detail.  
Based on the evidence, the psychiatrist should render an opinion 
as to the effect PTSD has had on the appellant occupationally 
since 1993 to include what effect PTSD currently has on the 
veteran's social and industrial adaptability.  All findings and 
the complete rationale for all opinions expressed should be 
clearly set forth in the report.  If there are other recent 
opinions of record that are in conflict with the examiner's 
opinion, then they should be addressed in the report.  A Global 
Assessment Functioning (GAF) score should be provided that 
reflects the current level of functioning due solely to PTSD along 
with an explanation of the score assigned.

The orthopedic report must include range of motion studies for the 
neck with notations as to the degree of motion at which the 
veteran experiences pain, if any.  The physician should identify 
and completely describe any other current symptomatology, 
including any functional loss of the neck due to more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The physician should inquire as to whether the 
veteran experiences flare-ups.  If so, the examiner should 
describe, to the extent possible, any additional functional loss 
or limitation of motion during such flare-ups.

4.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on this claim. 

5.  The RO should review the examination reports to ensure that 
they are in complete compliance with the directives of this 
REMAND.  If any report is deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon ensuring that the provisions of the VCAA have been 
complied with, the RO should again review the claims.  The RO is 
advised that they are to make a determination based on the law and 
regulations in effect at the time of their decision, to include 
any further changes in VCAA and any other applicable legal 
precedent.  If the benefits sought on appeal remain denied, the 
veteran and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to each issue currently on appeal.  A 
reasonable period of time should be allowed for response.  

7.  The RO must also furnish the veteran with a statement of the 
case concerning the issues of entitlement to service connection 
for a left shoulder disorder; the propriety of initial ratings for 
a right shoulder disorder and for migraine headaches; and for the 
effective date for the grant of service connection for migraine 
headaches.  If, and only if, a timely substantive appeal is filed, 
these issues should be certified to the Board for appellate 
consideration.  If these issues are certified to the Board for 
appellate review the RO must ensure that current examination 
findings are of record.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



